DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2020 has been entered.

Allowable Subject Matter
Claims 1-8, 10-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art does not teach, suggest or disclose a system comprising: “a primary coil assembly configured to operate at a first resonant frequency having a first bandwidth, wherein a difference between the first resonant frequency and a system frequency is at least two times the first bandwidth, the system frequency comprising a frequency of a power source operatively coupled to the primary coil assembly, wherein the first resonant frequency is selected such that upon energizing the primary coil assembly at the system frequency, a primary current is induced in the primary coil assembly, which is at least ten times lesser than a system current, the system current comprising a current provided by the power 
Claims 2-8 and 10 depend from claim 1 and therefore are allowable along with claim 1.
In regards to independent claim 11, the prior art does not teach, suggest or disclose a wireless charging system comprising: “one or more resonator coils configured to operate at a first resonant frequency and having a first bandwidth, wherein a difference between the first resonant frequency and a system frequency is at least two times the first bandwidth;
wherein the first resonant frequency is selected such that upon energizing the one or more resonator coils by the power source at the system frequency, a primary current is induced in the one or more resonator coils, which is at least ten times lesser than a system current, the system current comprising a current provided by the power source” in combination with the other limitations of claim 11.  Therefore, claim 11 is allowable over the prior art.
Claims 12-18 and 20 depend from claim 11 and are therefore allowable along with claim 11.
In regards to independent claim 21, the prior art does not disclose a system comprising: “a primary coil assembly operatively coupled to the power source and configured to produce a primary current at a primary resonant frequency when the primary coil assembly is energized by the power source, wherein the primary current is at least ten times less than the system current, and wherein a difference between the primary resonant frequency and the system frequency is at least two times a first bandwidth of the primary resonant frequency” in combination with the other limitation of claim 21.  Therefore, claim 21 is allowable over the prior art.
Claim 22 depends from claim 21 and therefore is allowable along with claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla Rodas can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
MND
03/08/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        /MICHAEL N DIBENEDETTO/

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 9, 2021